Name: Commission Regulation (EEC) No 670/81 of 16 March 1981 amending Regulation (EEC) No 2378/80 on additional special detailed rules governing the issue of export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 3 . 81 Official Journal of the European Communities No L 71 /5 COMMISSION REGULATION (EEC) No 670/81 of 16 March 1981 amending Regulation (EEC) No 2378/80 on additional special detailed rules governing the issue of export licences in the beef and veal sector Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( l ), as last amended by the Act of Accession of Greece, and in particular Article 15 (2) thereof, Whereas the circumstances which necessitated the adoption of Commission Regulation (EEC) No 2378 /80 (2 ), as last amended by Regulation (EEC) No 3350/80 (3 ), still obtain ; whereas it is therefore neces ­ sary to extend the period of validity of that Regulation by three months ; In Article 3 of Regulation (EEC) No 2378/80, '31 March 1981 ' is hereby replaced by '30 June 1981 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 March 1981 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 148 , 28 . 6 . 1968 , p. 24 . ( 2 ) OJ No L 241 , 13 . 9 . 1980 , p . 19 . 3 OJ No L 351 , 24 . 12 . 1980 , p . 18 .